     Case 2:20-cv-00984-JAM-JDP Document 23 Filed 04/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH JOHN,                                      No. 2:20-CV-0984-JAM-JDP-P
12                       Plaintiff,
13           v.                                         ORDER
14    Z. HUGHES,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Due to a conflict in the Court’s calendar, the settlement conference originally set

19   for May 13, 2021, is continued to June 8, 2021, at 9:30 a.m., before the undersigned in Redding.

20   The settlement conference will be conducted by remote means. The Court will provide necessary

21   access links in advance of the settlement conference.

22                  IT IS SO ORDERED.

23

24   Dated: April 1, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
